Citation Nr: 9913603	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  92-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorder as secondary to service-connected bilateral pes 
planus with hammertoes and hallux valgus with callosities.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Thomas P. O'Reilly, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Arthur O'Shea



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to 
January 1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.  In a February 1993 remand, the Board 
expanded the issues for appellate consideration to include 
entitlement to service connection for a low back disorder as 
secondary to service-connected bilateral pes planus with 
hammertoes and hallux valgus in view of Akles v.  Derwinski, 
1 Vet. App. 118 (1991); Myers v. Derwinski, 1 Vet. App. 127 
(1991); and Douglas v. Derwinski, 2 Vet. App. 103 (1992).  
The claims were remanded a second time in May 1994.  The 
requested development has been accomplished, to the extent 
possible, and the case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

There is competent evidence that the appellant's nonservice-
connected degenerative arthritis of the lumbar spine shows an 
increase in disability, which to some extent, is proximately 
due to or the result of the appellant's service-connected 
bilateral pes planus with hammertoes and hallux valgus with 
callosities.



CONCLUSION OF LAW

The appellant's nonservice-connected degenerative arthritis 
of the lumbar spine has been aggravated by his service-
connected bilateral pes planus with hammertoes and hallux 
valgus with callosities, and service connection for the 
aggravation for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation, is warranted pursuant to Allen v. 
Brown, 7 Vet. App. 439 (1994).  38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in essence, that his nonservice-
connected degenerative arthritis of the lumbar spine is due 
to his service-connected bilateral pes planus with hammertoes 
and hallux valgus with callosities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Under 38 C.F.R. 
§ 3.310(a) (1998), secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."

The Court held in Allen that where aggravation of a 
nonservice-connected "condition" is proximately due to or 
the result of a service-connected condition, the veteran is 
to be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1994).

In a May 1992 consultation, Dr. John T. Grady noted that the 
appellant had x-rays which revealed severe spurring and 
degenerative changes in the lumbar spine as well as hallux 
valgus deformity and degenerative changes in both feet.  Dr. 
Grady stated, "[The appellant] has chronic degenerative 
arthritis and spurring in the lumbar spine and this 
condition, in my opinion, has been brought about by his 
altered gait pattern due to his problem with both feet."

The appellant had a hearing before a Member of the Board in 
October 1992.  The appellant stated that he had noticed that 
he began having problems with his back about ten years ago.  
He stated that a VA examiner had found arthritis in his back.  
The appellant stated that he could not bend over and noted 
that he did not have a back injury.  He stated that he took 
aspirin for the pain.  He stated that he did not wear a back 
brace.  The appellant stated that he could walk about 20 to 
30 minutes before he needed to sit down because of pain in 
his feet.

The appellant underwent a VA examination in June 1993.  The 
VA examiner stated that the appellant reported that he began 
having back trouble of a serious nature about somewhere 
around five to 10 years ago.  The appellant reported that he 
had not had an injury-that his back just started to hurt 
first on the left side and then on the right side.  The 
appellant stated that the pain in his back had gotten so bad 
that he had to quit his job in 1988.  He stated that the main 
reason he quit was because of his back, but that his feet had 
something to do with it as well.  He reported that his back 
bothered him when sleeping and sitting (especially when 
driving).  Upon physical examination, the appellant stood 
with his feet externally rotated about 45 degrees.  His feet 
supinated as he walked so that the lateral border of the foot 
struck the ground, but not the medial border, and his big toe 
did not have contact with the ground.  The VA examiner noted 
that it was an "unusual gait."

Examination of the appellant's lumbar spine revealed 85 to 
90 degrees of flexion with moderate discomfort.  In the 
upright position, he was painful and tender across the lower 
back, a little greater on the left than the right, but 
bilateral.  There was no evidence of sciatic-type pain with 
flexion.  He was unable to walk on his heels and toes.  In 
the supine position, straight leg raising was negative.  
There was no evidence of neurologic abnormality.  X-rays of 
the lumbar spine revealed degenerative disease of a rather 
minor nature with some spur formation, and minor disc 
narrowing mainly between L3-L4, and slight disc narrowing 
between L5-S1.  The VA examiner stated the following:

[The appellant's] degenerative 
arthritis/lumbar spine is a developmental 
process and has occurred with normal 
aging.  It is not related to any activity 
sustained in the service.  I do believe 
that while it is not a primary cause of 
his problem[,] his difficulties with his 
feet are certainly an aggravating factor, 
this is particularly true of the abnormal 
gait.  As he walks with his feet 
supinated and externally rotated[,] this 
causes an abnormal motion of the lumbar 
spine which I think is probably a 
contributing factor to his symptoms.  I 
do not feel this is a major factor in the 
development of arthritis, however.  

I do believe this makes the arthritic 
symptoms worse, however.

The appellant underwent a VA examination in November 1995.  
The VA examiner noted the appellant's history and diagnosis 
of pes planus.  The VA examiner stated that the appellant 
reported that because of the difficulty he had with his feet, 
his back was giving him problems and that he had developed 
arthritis in his back because of his service-connected 
bilateral pes planus with hammertoes and hallux valgus with 
callosities.

The VA examiner stated that when asked to walk, the appellant 
markedly everted both feet and walked on the other side of 
his feet in "a very exaggerated way."  The VA examiner 
stated that the appellant would not stand flat on his feet 
without the support of the arches.  The VA examiner stated 
that the appellant had no sign of pes planus and that he had 
definite restrictions of motion when it came to the range of 
motion of his feet and ankles.  Examination of the back 
revealed normal reversal of the lumbar curve on flexion.  He 
could flex to a point where his fingers were two feet from 
the floor and there was no evidence of muscle spasm.  
Straight leg raising to 90 degrees bilateral caused no 
discomfort.  Deep tendon reflexes were present, equal, and 
active bilaterally.  There was no sensory abnormality or 
complaint of over either leg.  X-rays of the lumbar spine 
revealed the large interior osteophytic lip from the superior 
margin of L4 and arthritic changes in the L3-L4 interspace.  
There was no sign of any narrowing in any of the 
intervertebral spaces.  The VA examiner stated:

I see no possible relation between the 
specific L3-L4 degenerative arthritic 
changes and his complaint of long[-]term 
foot problems.  He could easily have had 
an injury at some time in the past many 
years, specifically a flexion injury to 
the L3-L4 interspace, but he gives no 
history of this.

As requested in the request for 
examination, I can see no way in which 
his back complaints have any relation to 
his exaggerated foot problems.

In July 1998, the Board requested an independent medical 
expert opinion as to the etiology of the appellant's 
degenerative disability of the lumbosacral spine.  The 
independent medical expert was asked to review the claims 
file and answer the following question:

In your opinion, is the appellant's 
bilateral pes planus with hammertoes and 
hallux valgus with callosities the cause 
of, or a contributing factor to, 
degenerative disease of the lumbosacral 
spine?  Please explain in detail your 
reasons for or against the causal 
relationship.

(Emphasis in original.)

In an August 1998 letter, the independent medical expert, Dr. 
Charles B. Bird, replied to the independent medical expert 
request.  He stated that it was his opinion that the 
appellant's bilateral pes planus with hammertoes and hallux 
valgus with callosities was not a cause of "(etiology of)" 
his degenerative disease of the lumbosacral spine.  He stated 
that, "It is also my opinion that the appellant's foot 
problem is not a contributing factor to the degenerative 
disease of the lumbosacral spine."  Following additional 
information, Dr. Bird stated, "It is also my opinion[] that 
the appellant's back pain might be exacerbated by his 
abnormal gait.  This opinion is intuitive and not supported 
by findings in the orthop[]edic literature."  

The Board finds that the evidence supports a finding that an 
increase in disability in the appellant's nonservice-
connected degenerative arthritis of the lumbar spine is 
proximately due to or the result of the appellant's service-
connected bilateral pes planus with hammertoes and hallux 
valgus with callosities.  Although Dr. Grady stated that the 
appellant's chronic degenerative arthritis and spurring in 
the lumbar spine had been brought about by his altered gait, 
the Board finds that the preponderance of the evidence is 
against a secondary service connection claim.  See 38 C.F.R. 
§ 3.310(a).  The opinion of Dr. Grady constitutes positive 
evidence and established a well grounded claim.  However, Dr. 
Grady's opinion is remarkably conclusory.  Against this 
background VA and independent opinions were obtained in 1993, 
1995 and 1998.  Each had an opportunity to review the file 
and each of the professionals rejected the opinion of Dr. 
Grady that the veteran's foot impairment caused arthritis.  
The opposing opinions are far more probative than the 
conclusory statement of Dr. Grady.

However, that does not end the inquiry.  The Board must also 
explore the issue of aggravation.  The Board finds that the 
evidence supports a finding that the disability due to the 
nonservice-connected degenerative arthritis of the lumbar 
spine was increased (as opposed to caused by) the service-
connected bilateral pes planus with hammertoes and hallux 
valgus with callosities.  See Allen, supra.

In making this decision, the Board has specifically relied on 
the June 1993 VA examination report and the August 1998 
opinion from Dr. Bird.  In the June 1993 report, the VA 
examiner stated that the appellant's degenerative arthritis 
of the lumbar spine occurred due to the normal aging process; 
however, he stated that while he believed that the 
appellant's service-connected bilateral pes planus with 
hammertoes and hallux valgus with callosities was not the 
primary cause of the degenerative arthritis, it was 
"certainly an aggravating factor" due to the abnormal gait.  
"As he walks with his feet supinated and externally 
rotated[,] this causes an abnormal motion of the lumbar spine 
which I think is a contributing factor to his symptoms."  He 
felt that it made the appellant's arthritic symptoms worse.  
Additionally, in the August 1998 letter, Dr. Bird stated that 
he did not find that the appellant's bilateral pes planus 
with hammertoes and hallux valgus with callosities was the 
cause of the degenerative arthritis of the lumbosacral spine, 
but noted that the appellant's back pain "might be 
exacerbated by his abnormal gait."

Accordingly, the Board finds that the medical evidence 
supports a finding that the appellant's nonservice-connected 
degenerative arthritis of the lumbar spine has been 
aggravated by his service-connected bilateral pes planus with 
hammertoes and hallux valgus with callosities, and that 
service connection for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation is warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1994).

The Board notes the representative's assertion that the 
opinion of Dr. Bird is flawed because he could find no 
literature to support the cause and effect relationship.  
This is precisely the type of reasoning that the Board seeks 
and shall rely upon in making the decision. The opinion of 
Dr. Bird has a basis.  He has formulated an opinion and based 
the opinion on a review of the record and a review of outside 
references.  The opinion of Dr. Grady is unsupported.  The 
duty of the Board is to weigh the evidence contained in the 
file.  As noted above, the opinions of multiple professionals 
reject the cause and effect relationship established by Dr. 
Grady.  The evidence has been weighed and the opinion of Dr. 
Grady is found wanting.  However, we do agree with the 
representative that the evidence supports a grant of service 
connection on the basis of aggravation.

Lastly, the veteran has testified and voiced his opinion that 
the arthritis is caused by his feet.  The veteran is a 
layman, his opinion is not competent and is accorded no 
probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) ("in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration").


ORDER

Entitlement to service connection for the aggravation of 
degenerative arthritis of the lumbar spine by the appellant's 
service-connected bilateral pes planus with hammertoes and 
hallux valgus with callosities is granted, and the appellant 
is to be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  


REMAND

In light of the Board's granting of service connection for a 
lumbar spine disorder as secondary to service-connected 
bilateral pes planus with hammertoes and hallux valgus with 
callosities, the case must be remanded.  Accordingly, the 
case is hereby REMANDED to the RO for the following action:

1.  The RO must implement the grant of 
service connection.

2.  The RO should consider the claim for 
entitlement to a total rating for 
compensation based on individual 
unemployability in light of the grant of 
service connection for degenerative 
arthritis of the lumbar spine.  The RO 
should explain why an extraschedular 
evaluation is not warranted based upon 
the medical evidence of record.

3.  The RO is reminded that any 
determination must be based on the 
evidence of record.  We refer the RO to 
the opinion of Dr. Grady and the May 1991 
opinion of Dr. Molloy that support the 
claim.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


